Security features and biometrics in passports and travel documents (debate)
The next item is the report by Mr Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 2252/2004 on standards for security features and biometrics in passports and travel documents issued by Member States - C6-0359/2007 -.
Mr President, Mr Barrot, ladies and gentlemen, the proposal we are discussing today is aimed at changing the regulations approved in 2004, which improved and harmonised the security regulations relating to the protection of EU citizens' passports and travel documents against fraudulent use, at the same time as it introduced elements of biometric identification. Contrary to the procedure in 2004, we are now in codecision. I want to thank the French Presidency and Commissioner Barrot for the enormous commitment they have made in this case with a view to reaching agreement at first reading. I would also like to thank the shadow rapporteurs for their work and their cooperation, which have been indispensable in obtaining this result.
This solution was necessary, if we bear in mind that this regulation came into force in 2004, and as from June this year at the latest, all the Member States would have to collect the fingerprints of children from birth. However, according to the existing studies resulting from pilot projects conducted in several Member States, it is very difficult to take or even rely on fingerprints of children under six years of age. It is true that the national legislature could create derogations from this obligation. However, that would mean that up to the age limit for which that exemption was granted only temporary passports could be issued. It would be an excessive burden for parents to have to obtain a passport for each of their children whenever they wanted to travel outside the Schengen area.
We therefore succeeded in reaching an agreement stipulating a period of four years during which the age limit will be set at 12 years, with an escape clause which should allow those States which have already adopted legislation enshrining a lower limit to apply this, provided that limit is not lower than six years. A revision clause was also expected, taking into account the results of the study which we requested the Commission to carry out concerning the credibility of children's fingerprints, stipulating that the age limit will be definitively set and harmonised for all the Member States in four years' time.
A second derogation was introduced relating to persons who, for various reasons, are physically unable to provide fingerprints. The International Civil Aviation Organization's 'one person-one passport' recommendation was also accepted. As the European Data Protection Supervisor said, it is a further benefit in the fight against child trafficking.
With the goal of protecting children, we also obtained an interinstitutional agreement, concluded between the three institutions, to develop a common position on the adoption of the necessary rules to protect children against abduction and trafficking. The respective initiatives should be introduced by the Commission within the framework of the respective area of civil law.
I must confess that we are struggling with the issue of the Union's reduced competence in this matter: the issuing of passports is a national prerogative and the European Union can only intervene with regard to the reinforcement of biometric data in passports and travel documents, with the aim of improving the security of those documents within the framework of border control.
I have to say that we have established rules that safeguard the exercise of the Community competence, determining which types of data will be included - fingerprints and photographs - and also the limits on the use that will be made of them. They may only be used for the purposes provided for in this regulation - border control - and to verify the authenticity of the document and ascertain whether whoever carries it is or is not its legitimate bearer.
We also reached agreement on two studies: one on the so-called 'breeder documents', to guarantee that the documents which enable passports to be issued deserve the same trust as the passport we want to safeguard, and another on data matching in border controls, in order to be able to study the false rejection rates. As a result of these studies, and bearing in mind the four-year revision clause, at some point the necessary changes should be introduced through a codecision procedure, without forgetting that it is important to consult the European Data Protection Supervisor, a rule which was unfortunately not taken into account when drafting this proposal.
Mr President, ladies and gentlemen, I firstly wish to thank the chairman of the Committee on Civil Liberties, Justice and Home Affairs. I also wish to warmly thank the rapporteur, Carlos Coelho, for his remarkable report and also for the excellent cooperation maintained with the Commission on a delicate and sensitive issue.
The Commission proposal is to introduce harmonised exceptions to the requirement to collect fingerprints, so that all European citizens receive equal treatment. In addition, the Commission wanted to protect children from human trafficking by making the internationally recognised principle of 'one person-one passport' legally binding.
I welcome the European Parliament's efforts to achieve an agreement on this proposal at first reading on the inclusion of fingerprints in passports issued by Member States by 28 June 2009 at the latest. Had an agreement not been found, everyone would have been obliged to provide fingerprints, including the new-born, whenever they travelled abroad with a passport. I, therefore, truly wish to express the Commission's satisfaction with the negotiated compromise proposal. Now the Commission will set about the task of the report requested and required by the European Parliament as efficiently as possible. I do not think I need to go on further. I will now listen with interest to the contributions from the Members and I again thank your rapporteur, Carlos Coelho, who has done an excellent job.
on behalf of the PPE-DE Group. - Mr President, I am happy to support the proposals presented today.
I believe there is an urgent need to create a common set of standards for the verification of biometric data. Colleagues may not be aware that at present there are wide discrepancies between countries as to how rigorously, for example, they verify passport photographs. Many countries require that the citizen applying for a passport actually present him or herself in person, together with their documents and photographs, and in these cases the officials at the passport-issuing office can see if that person bears a resemblance to the photo presented.
However, in some countries - maybe most notably in the United Kingdom - applications by post are the norm, and the authenticity of the photo is only confirmed by a so-called 'professional person' who has known the applicant for at least two years. The list of persons eligible to do this in the United Kingdom makes for fairly interesting reading. This verification can be made by your optician or your dentist, but also by a professional photographer or a fire service official - no disrespect to members of these professions.
It is also interesting that fairly lax rules on verification exist in the United States. Verifications of photos for passports for first-time applicants can be carried out at so-called 'acceptable facilities'. In fact, this means the staff at the local post office. It seems incredible for such a security-conscious country, whose citizens enjoy visa-free travel to Europe, to have such a system of verification.
So, in order to make passports secure, we really need to bring in much more reliable biometric data, namely fingerprints. We also need to ensure that the agency responsible for their collection and verification complies with the same standards, not only within the EU but also in those nations whose citizens do enjoy visa-free travel to Europe, to assure us that they too are meeting the same stringent requirements as are our citizens here in Europe.
Mr President, when the regulation on security features and the inclusion of biometric details in European passports was adopted in 2004, the Member States did not envisage any derogation from the obligation to provide fingerprints. Current experience shows that the existing technology still does not ensure that the fingerprints of children under the age of 12 are reliable enough to allow them to be used as a security feature in passports. I therefore welcome the compromise found with the Member States to set 12 as the age limit for the collection of biometric data, and which includes a clause for revision in three years. On our side, we have accepted this derogation for those Member States that have already adopted legislation for children over the age of six.
The use of this type of data would only be acceptable if it truly offered protection to our children. That is not yet the case. We remain, however, open to any positive changes in the technology in this field. Our priority is to ensure the safety of children travelling alone to avoid kidnapping and trafficking of children. The inclusion of this data in passports gives a false sense of security as it does not prevent a child from crossing a border without parental consent. The compromise found with the Member States will allow the Commission to present a report on the requirements for minors travelling alone across external borders. This report will thus allow initiatives to be proposed that will guarantee a European approach to the rules protecting minors when they cross external borders of the Member States.
Finally, the biometric data in passports must only be used to verify the authenticity of the document and the use of sensitive personal data such as biometric details is only acceptable in conjunction with strict data protection rules.
Mr President, ladies and gentlemen, firstly I wish to congratulate our rapporteur, Carlos Coelho, and the former French Presidency which, as expected, is not with us, for bringing about an agreement at first reading. It required the will to do it plus the ability to accept the compromise required. I have a special word of congratulation for Mr Coelho, our rapporteur, because his explanatory statement, which I invite my colleagues to read, is a little gem of intelligence and political skill.
Proper analysis of the text before us will reveal a major principle, which is also this report's revolutionary principle. This revolutionary principle has nothing to do with biometric data. That was decided in 2004. The principle is that of 'one person-one passport'. This raises the issue of children, and the age at which children's fingerprints can be taken. Let us not hide the fact that the compromise was extremely difficult. Some, like Mr Coelho at the outset, wanted this to be at the earliest possible age, to give children the earliest possible protection. Yet this would require reliable biometric data, which at the moment cannot be guaranteed. Finally, the following compromise has been achieved: children's fingerprints are obligatory from the age of 12. Those States that collect them earlier may continue to do so for four years, but in no case will the age limit be less than six and the Commission will, in coming years, report on an assessment of the system as it is operating and, if need be, and this is included in the text, any modifications. We must therefore hope for major progress in the technology, because the ideal for child protection would be to have reliable, comparable biometric data as soon as possible. With this in mind, we can register our agreement with this text, which I again welcome, and I congratulate the rapporteur, the Commission for its initial proposal and the Council for its sense of compromise.
Mr President, ladies and gentlemen, I would like to start by congratulating the rapporteur on the excellent job he has done. As the rapporteur for the EU strategy on the rights of the child, it falls to me to stress certain important points in Mr Coelho's report, even though other fellow Members have already done so.
Firstly, the principle of guaranteeing a common approach to regulations protecting children who cross our external borders is very welcome.
Secondly, the principle of 'one person-one passport' is important, because it directly links the biometric data to the document holder. This does away with all the procedures currently in use that allow for children to be added to their parents' passports. This practice makes it much more difficult and unreliable to check the identity of the child, making it easier to snatch children involved in disputes and also to trade and exploit children.
Thirdly, the report also envisages that the Commission will submit a report examining the technical feasibility of using fingerprints for the purposes of identifying children under the age of 12. It is very important to work to improve the system and ensure its reliability, particularly for child protection.
I will conclude by saying that in my opinion it will be extremely helpful in future to identify the most sophisticated, appropriate and safe technical methods to record and thus categorically certify the identity and age of a child as early as is feasible, from birth if possible.
on behalf of the Verts/ALE Group. - Mr President, firstly, I would like to thank Mr Coelho for his excellent work. Although we all have different political opinions, he did his best in order to achieve a compromise.
The Verts/ALE Group strongly opposes the extensive introduction of biometrics until its necessity is proven beyond a reasonable doubt. We believe that it has crucial implications for personal data safety and for fundamental rights. We voted against biometrics in visas. We are also against biometrics in European passports. We see the current proposal as a possible way of establishing limits for fingerprinting people for a travel document. Therefore, we are satisfied that the compromise with the Commission and the Council is achieved, the age limit of 12 years is established for those Member States where fingerprinting of children does not take place and the age limit of six years is established for other Member States.
I would like to stress once again that our support for age limits does not mean that we support fingerprinting as such. We strongly believe that biometrics in passports can be used only for verifying the authenticity of the document or the identity of the holder. Use of such data for other purposes, such as law enforcement, is neither legitimate nor proportional. We cannot agree that everyone holding the European passport is a usual suspect whose fingerprints are to be stored. That is our position, but I would like to stress once more than we congratulate Mr Coelho and the Commission and Council on this compromise.
Mr President, I am not in favour of taking fingerprints from small children or even tiny babies. Children must be exempted from the requirements to provide biometric fingerprints for passports. It is therefore right to create an exemption here for children. There is still no secure knowledge about the use of biometric fingerprints from children under the age of 12. The main ambiguity is how long fingerprints from growing children are in fact reliable. If we were simply to use these data, we might achieve the opposite of what we are trying to do, namely less instead of more security. It is therefore disproportionate to collect and use data whose reliability cannot be guaranteed beyond all doubt.
The compromise which has now been found with the Council reflects these concerns and, thanks to Parliament's insistence and thanks to the excellent work by the rapporteur, it is based on an age limit of 12 for a transitional period of four years, during which time a broad study will be carried out in order to investigate the reliability of children's biometric data. Unfortunately, the compromise also provides for exemptions for those Member States which already have laws allowing fingerprints to be taken from children under the age of 12. It is therefore even more important that we expressly establish during the course of the compromise reached that the European legal act on security features and biometric data in passports and travel documents cannot under any circumstances be used as grounds for appeal in order to set up databases containing these data at national level.
on behalf of the IND/DEM Group. - Mr President, I am very pleased to say that the UK is excluded from this regulation because it is not part of the Schengen zone. However, the British Government has said that it will keep in step with the regulation to ensure that its documents are not perceived as second class. This implies that it thinks the proposals are first class and then it will be bound by the substance of the regulation anyway.
But, as this report shows, all kinds of issues are raised concerning the authenticity of biometric data and its verification. What kind of originating documents are used for the initial identification of the applicant, and how can it be sure that they are authentic? Once a passport has been issued, it is not of much use unless the data on it can be checked against the identity of the holder on some kind of national or centralised identity database.
The report acknowledges that there should be highly secure storage mediums for keeping such information, but we all know from experience in Britain that there is no such thing as a highly secure medium for storing such data. Personal and highly sensitive information for literally millions of people has been lost or disclosed from government databases over the last few years. Everyone in the UK knows that their personal information is not safe in the hands of our government.
This report does not speak about the reliability of biometric data itself. In fact the UK Passport Service's biometrics enrolment trial in 2004 showed a failure rate of 1 in 3 for facial recognition, 1 in 5 for fingerprints and 1 in 20 for iris scans. Biometric identification is an attractive idea, but it is not the fail-safe mechanism we all might imagine. The UK Independence Party will therefore be voting against this report.
(NL) Mr President, in my opinion the rapporteur is quite right to draw attention to a number of points which largely arise from the fact that the collection, processing and comparison of biometric passport data are relatively recent developments. Hence, it would also be sensible to review the entire procedure, as suggested, in three years' time.
It is also of the utmost importance that we introduce a degree of harmonisation as regards the handling of biometric data, because a chain is no stronger than its weakest link. In theory, the abolition of internal borders in the European Union should have resulted in improved supervision of external borders, but in reality it is apparent that the system continues to exhibit quite glaring vulnerable spots. International criminal networks, drug and human traffickers and illegal immigrants have all benefited from such vulnerable spots. If we want a more efficient border supervision system, it is, in any case, high time that biometric data constituted an effective part of that system.
(NL) Mr President, I too would like to thank the rapporteur, my colleague, Mr Coelho, for his contribution. He has already succeeded in achieving a compromise with the Council and the Commission at first reading and I strongly support that compromise, including the 'one person-one passport' principle. However, I would like to explore this issue in a little more detail.
This principle should make it possible to offer greater protection against crimes such as child trafficking and child abduction, because every child should receive his or her own passport with a chip containing his or her biometric data. Of course, this will carry a price tag. This will certainly be the case in Member States which have until now allowed children to be included on their parents' passports. In the Netherlands, the maximum cost of a passport is upwards of EUR 48 and the cost of including a child on his or her parent's passport is EUR 8.50. For a family with three children this will, therefore, result in a doubling of the cost of obtaining passports, from EUR 120 at present to more than EUR 240. Of course, every parent would happily hand over that amount if it contributed to their child's safety. Yet is it not true that, if it is possible to abduct a child, it is also possible to get hold of his or her passport? Once the amended regulation is in place, it will no longer be possible to include children on their parents' passports. However, is it not the case that including a child on his or her parent's passport in some cases actually serves the very interest of the child's safety, as it indicates which parent has custody of the child? How will it then be possible to carry out effective checks of parental authority?
Within the next three years the European Commission will have to review the need for an additional regulation, for example Community rules concerning the crossing of borders by children. At present, Member States are still fairly divided on this issue. I call on the Commission to use the review to examine whether or not and how the introduction of a single passport per person has contributed to a decrease in the number of child abductions. Has the current compromise produced the desired effect or has it merely led to side effects which require resolution?
Commissioner, our children's safety demands our permanent attention. Today we are taking one particular step. Should it be in the child's interest to take further steps in the medium term, you will certainly find the Christian Democrats in this House on your side.
(EL) Mr President, the fact that Parliament's view prevailed today over the Council's attempts to introduce biometric data records for six-year-old children is a victory for the fundamental principle that personal data can only be collected if it can be proven that it is necessary, proportionate and of course useful to do so, a principle which I fear the Council and the Commission have frequently ignored over recent years in their legislative initiatives.
In the case of children's passports and fingerprints, obviously children need their own passports with biometric identifiers in an effort to prevent abductions, child pornography and trafficking in children.
At the same time, however, it is obviously illegal to collect such identifiers if they are not necessary. As far as fingerprints are concerned, we have studies which show that they are barely of any use for six-year-old children. Their fingerprints change so quickly that passports and recognition from them are useless.
So today Parliament has achieved a balance. It is demanding a serious study from the Commission in order to see when in fact children can be protected using their fingerprints, and will only allow them to be collected at ages at which we know for certain that this is the case.
Finally, in any case, as far as biometric identifiers in passports are concerned, we have said 'yes' for the purpose of recognising the holder, 'yes' for identifying the holder, 'yes' for ascertaining that the passport has not been forged, but 'no' to the creation of electronic data files on millions of innocent citizens.
(PL) The introduction of passports bearing biometric identifiers of the holder is a response to appeals to engage in the fight against the falsification of documents, terrorism and illegal immigration. It is, therefore, exceptionally important to ensure a high level of confidence in the process of collection of biometric data and the creation of shared basic standards on collection of data, in a way which will ensure their security and credibility.
I endorse the rapporteur's proposal for an analysis to be made of the differences between Member States in the area of documents which must be presented as grounds for the issue of a passport. This is because normally the security of these documents is lower than the level applied when issuing biometric passports. In connection with this, the risk exists that they will be more easily falsified or forged.
(PL) Mr President, the harmonisation of provisions concerning security standards, in conjunction with the introduction of biometric identifiers, should have a beneficial effect on the verification of documents during their inspection, and so is an element in the fight against forgery. These factors are in turn a guarantee of a more effective fight against crime, terrorism and illegal immigration.
In view of the lack of appropriate tests connected with the use of new technologies, Member States should introduce their own requirements in the area of protection of citizens' rights. An age limit above which children have to be passport holders needs to be established, and also cases in which a single passport is issued to a holder and his or her children without biometric data should be eliminated. Situations of this kind may favour child trafficking, because checking the identity of the child is made difficult. In order to preclude this type of procedure, each person should hold his or her own passport.
In closing, I would like to emphasise that, in order to ensure security for the holders of passports and other identity documents, a high level of discretion in the process of collection of biometric data should be introduced.
(EL) Mr President, it is a fact that the amending regulation which we are being asked to approve will perhaps bring about an improvement in certain Member States in which biometric identifiers are even being taken from infants and will temporarily prevent certain Member States from dragging people under the age of 12, who at present are not obliged in any case in certain countries to travel on a personal passport, through such procedures.
We must evaluate the exceptions being proposed on the basis of the real motives for adopting them given that, regardless of the age limit for taking biometric identifiers, at some point we may all of us without exception be on electronic record.
Regulations such as these essentially maintain and further institutionalise the use of methods for keeping records on citizens everywhere - and how many innocent citizens - and grant the right to move our sensitive personal data.
It is therefore our duty to remind the citizens, whom we shall be asking in a few months' time to renew their vote in favour of principles and policies of the European Union, that we are not in favour of such measures.
(DE) Mr President, in theory collecting biometric data is certainly one way of making sure that passports and travel documents cannot be forged. First and foremost, the new technology will hopefully help us in the fight against organised crime and the flood of illegal immigrants.
However, all the Member States must understand in this respect that Frontex now needs to be upgraded in terms of funding and staffing so that it can actually perform its task really effectively. If there are no internal borders, the external borders must be protected accordingly. When hackers boast on the Internet about how easy it is to forge fingerprints on German registration records and point out that, if identity cards are reduced to credit card size, the photos are digitally cut to size, making biometric recognition more difficult, it is easy to start doubting this technology.
One thing is certain: if biometric data are used, data protection must be guaranteed for us normal citizens.
(HU) Mr President, Commissioner, ladies and gentlemen, first of all I would like to thank my colleague Mr Coelho for his excellent work. I wish to comment on just one point in the report.
Recent experience has shown that human trafficking, and in particular child trafficking, is reaching worrisome levels both within and outside the European Union. Therefore I consider it a positive step forward that minors can in future cross the external borders of the EU with their own passport. From the perspective of child trafficking, this can on the one hand offer greater security, but on the other hand it must be recognised that a child bearing his or her own document can travel with anyone at all.
I find it regrettable that the joint proposal failed to mention that the passports of minors should contain, in addition to their personal data, those of the person or persons who have parental responsibility for them. It is true that the first article of the proposal states that the Commission shall present a report on the requirements for children travelling alone or accompanied, crossing the external borders of the Member States, and make proposals, if necessary, regarding the protection of children crossing the external borders of the Member States.
This offers opportunities for the future, and therefore I request that the Commission, along with all the organisations concerned in this matter, such as the OSCE, OECD, UNICEF, UNHCR, IOM and last but not least Europol, jointly evaluate the developments and take the steps necessary to provide children with more effective protection. Experience shows that the number of children among the victims of human trafficking is steadily increasing.
(PT) Mr President, Mr Barrot, ladies and gentlemen, I congratulate Mr Coelho, Mrs Roure and the other Members on their work. In December 2004 the Council adopted the Regulation on standards for security features and biometrics in passports and travel documents issued by Member States. We have now had to take new steps towards combating the abduction and trafficking of children.
The use of passports by children according to the principle of 'one person-one passport' may be a fundamental means of winning this difficult and important battle. In my country, Portugal, collecting the fingerprints of children aged six years and upwards is already a long-standing practice, which is perhaps why I have no objection to it. As an upholder of the European cause, I believe that it is important to have harmonisation in this matter. It reassures me to know that the Member States which, like Portugal, long ago set six years as the minimum age for taking fingerprints will not have to change their national legislation.
I must emphasise that the passport security which is now being reinforced does not end with the existence of a passport. The passport in itself corresponds to an increased level of security, starting with submission of the documents required for issuing passports, followed by the collection of biometric data, to verification and matching at cross-border check points. This report is one more step in affirming the rights of individuals and guaranteeing their security.
(SL) I endorse the report by the rapporteur, Mr Coelho, who has produced an excellent piece of work, as always. I agree with the proposals put forward, including that concerning the 'one person-one passport' principle.
However, I would like to hear what the Commission, in particular, or perhaps even my colleague Mr Coelho has to say about the question of what we should do when children travel alone, unaccompanied by their parents, as there is no uniform policy as regards which documentation they have to carry with them. The rapporteur's proposal is that the names of those with parental responsibility should be printed in the child's passport. However, sometimes, children travel accompanied by other family members and may, in fact, even live with them and so on. In short, we should be reasonably flexible in this regard.
On the other hand, I am concerned that no one has challenged the practicability of six-year-old children travelling unaccompanied. It might be possible by plane (let us not, at this juncture, discuss the possible traumas that the child - a six-year-old boy or girl - might experience on a plane), as the child could be accompanied onto the plane, met at the other end and chaperoned to one of his or her parents, for example, or to someone else. However, what arrangements would pertain when children travel by train, coach or other means of public transport? How would that be monitored? If there are parents who are irresponsible enough to send their children on such journeys, I think that we should take a more positive stance on this and say that children are not permitted to travel on their own at such a young age. That may, perhaps, sound somewhat harsh, but as much has already been said here on how precious children are and on the topic of kidnapping and so on, we should also make a bolder statement on this issue.
I would also like to ask the Commission how things stand with the joint statement of the Council and the European Parliament concerning the security of the original documents needed in order for a visa to be issued. This is because I am somewhat concerned that, if it is true, the system in a particular Member State might be allowing abuse to take place at the point of issue. I would put one final question to the Commission, or perhaps to Mr Coelho: what should we do when people arrive at a border, but the data in their passports does not correspond with that held in official databases? I think that we ought to include an instruction that benefits the child, or rather, the passenger.
(DE) Mr President, ladies and gentlemen, thousands of children a year fall victim to child traffickers and even more are abducted. A current study shows that it is unaccompanied minors who are the victims of such crimes. That is why we welcome the fact that the European Commission, in its amendments to the old regulation, now takes due account of children. When we demand that children too should have their biometric data in passports from a certain age, it is not due to mass hysteria, which I really do not share, but because we want to afford our children better protection. However, such protection can only be afforded if every child has its own passport with its biometric data and the names of its guardians.
As with all data collection, it is especially important to my group that the highest possible security is guaranteed when collecting, storing and processing the biometric data of all citizens and we must always be able to track who can access what data. The Council's regulations and decisions which affect this point make provision for very high protective mechanisms and control bodies to prevent data abuse. I have to say that I have fundamental confidence in my national authorities, unlike many private companies, some of which are able to pass unprotected data to third parties through scandalous security loopholes and receive due payment for doing so. That is precisely why it is so important for national authorities to capitalise on their established credibility and work closely with the data protection authorities. Contrary to what has happened here, this includes the European Commission honouring its legal obligations to consult European data protection officers.
(PT) I would like to congratulate my friend Carlos Coelho on the excellent work he has done for this Parliament. Thank you very much.
(BG) Thank you, Mr President, Commissioner, ladies and gentlemen, I would like to congratulate the rapporteur, Mr Coelho, for the balance he has achieved in this report between ensuring a higher level of security for international travel documents and protecting the personal data and human integrity of the European Union's citizens. The suggestions made to improve a number of technical requirements will support the battle against cross-border crime, illegal immigration and human trafficking. For border countries like Bulgaria, which are exposed to intense pressure from migratory flows and the activities of international organised crime, the rapid and successful introduction of the new standards will be vitally important in terms of protecting the EU's external borders.
Unfortunately, in my country we have a few serious cases involving children who have disappeared, about whom there is still no information even now. This is why I feel that this report provides sound guidelines for the future development of standards for security features and biometrics in passports for Europe's youngest citizens. The introduction of the principle of 'one person-one passport' will provide them with an even higher level of security when travelling outside the territory of the European Union. The proposal to introduce additional information in the passports of children up to the age of 18 years will limit opportunities for the illegal activity of child trafficking. When it comes to applying the regulation within their national legislations, Member States obviously need to consider the possible financial repercussions for large families. This was also mentioned by some of our fellow Members who spoke previously. Freedom of movement must not be restricted for these families due to them having to pay a large amount of money for passports for their children.
Finally, on the subject of free movement of persons within the European Union, I think that the limits can be abolished on the age of entitlement to receive an identity card as this will also encourage and guarantee free movement for the EU's youngest citizens.
(PL) Mr President, I would like to begin by congratulating the rapporteur and by saying that I endorse this report. I think the report is not only important, but also good. I will perhaps begin with the statement which has been made here that a passport is a document issued by Member States in accordance with national regulations. It is true that we have different passports, besides the covers, but it is important to find a balance between the security measures of these passports, so that they identify a citizen of the European Union or another person entering the territory of the European Union, and at the same time resist crime, much of which involves passports, such as illegal immigration, terrorism, child trafficking or forgery of documents. That balance has, I think, been found in this report. There are no indications that the restrictions which we are including in the report will in any way influence or restrict Member States in the issue of passports.
I want to draw attention to one principle which I fully endorse: the principle of 'one person-one passport'. In relation to children it is a good principle, but I would not like it to be a financial barrier to parents who want their children to have a passport, but whose financial means may be limited. I also want to draw attention to one weaker moment in the report, although the rapporteur has drawn attention to it, namely to the fact that modern, untried technologies need to be reassessed, and it is good that in three years' time we will be able to do this. I also call for the role of the European Data Protection Supervisor to nevertheless be taken into account. That EU institution must be more heavily involved in the whole procedure and it is for this which I call.
Mr President, I also wish to thank Mr Coelho. This report is very important for the future of Europe and for its 500 million citizens: for their safety, their security and for anti-terrorism measures, amongst others. If the technology is there, as Ms Zdravkova said, we should make use of it.
From the point of view of children, Ms Angelilli, Mr Lambrinidis and others have said that it can be a vital weapon to counter child-smuggling, for example.
However, the crucial point is really in the new Article 3, which states that the purpose of biometric data is to verify not only the authenticity of the document but also the identity of the holder by means of directly available comparable features. At the moment, most countries rely almost exclusively on photographs and very few people, I would suggest - perhaps not even you, Mr President, nor even Mr Barroso - look like their passport photos - nor, indeed, would many of us want to! So I think that if there are new identity procedures and methods available, we should be prepared to use them.
As for Ms Gacek and Mr Batten and their anti-British, 'hit-and-run' contributions - because they are not here now to hear any response - I would suggest that the UK system is probably no better or no worse than many others in the European Union. We have checks and balances, but we can do better. If new 21st-century technology is available, then we should be prepared to make use of it and, as Ms Grabowska said a few moments ago, we should be prepared to amend it constantly to make the best possible use of what facilities are around the European Union.
(SK) Protecting children from abduction and trafficking requires the introduction of children's passports.
The principle of 'one person-one passport' means that every child travelling outside the Schengen area will be issued a passport. The new method of identification will simplify border controls. The instruments for protecting children from abduction will include a European helpline for reporting missing, abducted or sexually exploited children, passports with biometric data and the soon-to-be launched pan-European child abduction alert system.
Attention needs to be paid to ensuring a high degree of confidentiality in the process of acquiring and using biometric data. I support the rapporteur's view that a study needs to be performed into the possible shortcomings of fingerprint identification systems in the Member States of the European Union. Subsequently, the introduction of a common European system for comparing fingerprints should be considered.
(RO) I would like to congratulate Mr Coelho for this report.
I welcome this initiative, which marks real progress made, following the European Council of Thessaloniki, in establishing a link between travel documents and their owners and adopting the 'one person-one passport' principle.
I would like to highlight three important aspects.
Firstly, we need to adapt the principles and exceptions provided for in this report to the results and problems which have appeared in practice. This means that the focus must be put on the three-year review period set by this report during which both the Member States and the Commission must try to identify the recommendations between theoretical principles and practical obstacles.
Secondly, there is a serious problem with regard to the security of stored data and the protection of the owner's identity.
Finally, I would like to draw attention to the need to devise common principles governing the procedures required for issuing travel documents or passports as this phase is crucial for both ensuring the databases' security and preventing the forgery of these documents.
(FR) Mr President, one second more to thank you, Mr Coelho, and tell you that it is a great pleasure to work with you as you always show great skill, you have a true capacity for listening and analysis and it is due to you that we have achieved this result.
(RO) Romania introduced the use of biometric passports from 1 January 2009. This type of passport contains 50 security elements and includes for the first time in the European Union a feature for identifying both a person's face and their fingerprints.
Romania has therefore taken an important step towards joining the Schengen area, scheduled for 2011. The introduction of biometric passports removes the final basic condition for Romania's inclusion in the Visa Waiver Program. As a result, the refusal to waive the visa requirement for Romanians going to the United States will now be based solely on subjective grounds and I hope that the United States will give this matter due consideration.
I would like to congratulate the rapporteur once again for adding significant improvements to the regulation, in particular, the creation of a uniform European system for verifying compatibility between biometric elements and data stored on a chip.
(RO) The harmonisation of security standards at European level for biometric passports is an extension of the provisions of the Schengen acquis. The regulation stipulates a general obligation to provide fingerprints which will be stored on a contactless chip in the passport.
I support the exceptions regarding children under the age of 12 providing fingerprints and I urge a review and harmonisation of the specific national laws.
I feel that biometric passport data must be processed in accordance with Community legislation governing the protection of personal data and privacy. The Commission and Member States must take the necessary measures to guarantee this provision for processing biometric passport data, both at the border and during the process for maintaining the relevant databases, in the situation where national legislation contains this provision.
However, I would like to draw your attention to the fact that limiting the validity of a biometric passport for people who are unable to provide fingerprints, temporarily or permanently, to 12 months or less will make life more difficult for people with disabilities. I would therefore ask the Commission to reassess the relevant text.
Mr President, no law-abiding citizen should be worried about his or her identity or their children's identity being substantiated. I therefore welcome the use of biometric data on passports and other documents.
I just wanted to raise a point for future reference. It is a fact that no biometric characteristic stays the same from childhood to adulthood except one: DNA finger-printing. This stays the same from conception to death and even beyond. It is possible today to identify someone even many years after his death by just obtaining some small specimen from the bone remains. DNA finger-printing technology today is quick, it is cheap and it can be carried out on just a few cells which can be obtained either from a quick mouth mucosal swab or from a drop of blood taken from, for example, the umbilical cord.
I therefore submit that in the future we should consider using DNA finger-printing as the only one biometric identification - which is guaranteed to be the same for every individual - for all European citizens.
(DE) Mr President, my thanks go to Carlos Coelho, together with my congratulations on his report. We would have all been disappointed if his report had been below par, because we are already used to this standard of report from him. I particularly liked the fact that Carlos Coelho clearly pointed out from the beginning that his report was about the security of children. We can achieve this by issuing secure passports and by taking fingerprints to ensure that it is possible to check if the person crossing the border is actually the person shown in the passport.
This is therefore an objective which can be used to achieve security for children. That we are now discussing whether fingerprints should be taken at six years old or at twelve years old is a technical question, not a question of perspective. I would have no problem with taking fingerprints from the age of six, because this is all about children and their security. For me it goes without saying that data protection laws must be respected. We should not even be discussing that. It is the duty of a constitutional state to control that. If we achieve a situation in which we have secure passports and data protection laws are respected, then the European Union will have made a decisive step forwards in the interests of children and against child trafficking and child smuggling.
Mr President, I think the entire House has paid homage to the work of Mr Coelho and to his qualities, and I would add my voice to the praise from Mrs Roure.
I would like to say, echoing Gérard Deprez, that we must try to head towards increasingly reliable, increasingly comparable biometric data that will allow us to make better use of the most sophisticated technologies to ensure security in this free space that we inhabit. That is why this meeting has been scheduled. I, therefore, welcome the fact that Parliament has also committed to this effort to make the identification of children more secure, which is necessary for their safety.
I have been asked if we already have proof that these processes are effective. I would say that only in use will we be able properly to verify the effectiveness but, a priori, everything suggests that increased security will come from improved identification of children travelling alone. In any case, we cannot fail to take this major objective into account. I will give the Parliament several answers to several questions.
First, I have to say that, in its proposals, the Commission has always stressed data protection. The European Data Protection Supervisor was consulted on the basic proposal and he made remarks, which the Commission has taken into account. I would also state that, as for the identifiers, our standards are harmonised with ICAO (International Civil Aviation Organization) standards, which, as has been said, will facilitate dialogue with the United States.
Next, I would remind you that for child passports, there is obviously a financial cost for families, but that is within the remit of the Member States and I would point out that for travel within the Schengen area, the identity card is sufficient. The passport is only required for travel beyond the European Union.
Finally, I wish to confirm that the Commission will undertake a comparative study of the existing rules in the Member States on minors travelling alone. At the appropriate time, we will propose that the Council takes the necessary measures to protect children more effectively and prevent child trafficking. It is highly evident that this study is, rightly, desired by Parliament and, of course, I undertake to ensure that my staff produce it in the best conditions and in the shortest possible time.
That is all I have to say, except to repeat my thanks to Parliament for having, once again, made its very constructive contribution to European legislation.
Mr President, if one thing has come out of the debate it is that there is concern about effective combating of trafficking in human beings - and, in particular, trafficking in children - amongst a large majority in this House. That is the greatest use of this measure that we will adopt and I am delighted by the fact that almost all the speakers have touched on this.
I would like to once again thank all the shadow rapporteurs for their collaboration, and that is not idle praise. It is fair to say that my colleague Mrs Roure played a crucial role in securing the agreement, to which Commissioner Barrot and the French Presidency also contributed a lot. I particularly wish to thank Commissioner Barrot for the Commission's readiness to give institutional backing to invigorating the fight against trafficking in children, as well as its readiness to collaborate in the three studies which we requested: on the reliability of children's fingerprints, on breeder documents and on false rejection rates, which are some of the concerns that we have in relation to the implementation of these rules.
Finally, Mr President, Mr Brejc raised an issue: he asked if we are able to say that the issuing of passports is secure. To be completely honest, I have to say that this varies from country to country. Some countries have more rigorous systems than others, and that is another reason why the study on breeder documents is very important. I know that Europe has no jurisdiction over this area - the issuing of passports is a national prerogative - and that is why I was very happy when Commissioner Barrot agreed to having the European Commission collaborate in this study on breeder documents. It makes no sense for us to have passports that are very secure if this security might be sabotaged during the issuing process. It is a case not of imposing measures on Member States, but of sharing best practices so that we can guarantee that the European passport is a secure reality on our external borders. Thank you very much to all of you for your collaboration.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
Written statements (Rule 142)
Mr President, ladies and gentlemen, the adoption of this regulation is an important step towards making EU citizens' travel documents more secure. As a result, by 29 June 2009 there should be a definite connection in the EU between a passport and its owner, which will go a long way towards protecting passports from fraud.
I particularly welcome the implementation of the principle of 'one person-one passport', which makes it possible to improve the security of travel, especially for children, and hinder the activities of persons involved in the trade in children and in kidnapping. It is commendable that this requirement will now be enforced in all Member States. In Estonia it has been in force since 2000.
In addition to secure travel documents, the border guards of the Member States have an important role to play, and they must pay increasing attention to the inspection of underage persons travelling with or without a guardian and crossing external borders of the EU, as they do in the case of adults.
The security of travel documents is definitely not limited to passports, and the entire process is no less important. Thus there is no point strengthening the security of passports without devoting attention to the remaining links in the chain.
I believe that, in addition to making travel documents more secure, the European Commission should consider adopting a common EU approach, in order to replace the different rules for the protection of children crossing the EU's external borders that are currently in existence in the 27 Member States.
Terrorist threats have made it necessary to introduce some additional security and biometric elements to increase the protection of passengers travelling within the European Union. The most important features in the proposal for a regulation are the fight against child trafficking by introducing the 'one person-one passport' principle and the introduction of derogations with regard to taking fingerprints from children under the age of 12. However, the legislation in some Member States allows for fingerprints to be provided by children under the age of 12, but this will only be possible for a transitional period of four years. There will, however, be an absolute age limit of six years. Some pilot studies carried out by Member States have highlighted that fingerprints provided by children under the age of six are not of good quality and can also change while they are growing. Setting an age limit reduces the risk of an error being made when identifying people by taking their fingerprints. It also makes the opportunity for child trafficking more difficult. The need to protect travellers has become even more evident in the wake of the events of 11 September 2001. However, an increase in the level of protection and security needs to be accompanied by a guarantee of passengers' rights and dignity, as stipulated by the European Convention for the Protection of Human Rights and Fundamental Freedoms.